PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perez et al.
Application No. 13/903,891
Filed: 28 May 2013
For: RECOMBINANT INFLUENZA VIRUSES AND CONSTRUCTS AND USES THEREOF

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 18, 2020, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Sandra A. Sciascia-Zirger appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that she is authorized to represent the particular party on whose behalf she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 02, 2019. The issue fee was timely paid on October 01, 2019.  Accordingly, the application became abandoned on October 02, 2019.  A Notice of Abandonment was mailed October 07, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s Oath/Declaration or substitute statements; (2) the petition fee of $1000; and (3) a proper  statement of unintentional delay.

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).




This application is being referred to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Sandra A. Sciascia-Zirger
Ballard Spahr LLP, Suite 1000
Atlanta, GA 30309